FILED
                             NOT FOR PUBLICATION                            JAN 29 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


YONG WANG,                                       No. 13-70285

               Petitioner,                       Agency No. A087-721-686

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Yong Wang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We grant the petition for review and remand.

      Substantial evidence does not support the agency’s adverse credibility

finding based on Wang’s lack of familiarity with Christmas. See Ren v. Holder,

648 F.3d 1079, 1088-89 (9th Cir. 2011); see also Tekle v. Mukasey, 533 F.3d 1044,

1052-55 (9th Cir. 2008) (IJ mischaracterized the evidence). Further, substantial

evidence does not support the agency’s adverse credibility determination based on

the perceived inconsistencies regarding Sister Huo, and why Wang could not

operate his business, see Shrestha, 590 F.3d at 1044 (“under the REAL ID Act, IJs

must provide specific and cogent reasons in support of an adverse credibility

determination”) (internal quotations omitted), nor does it support the agency’s

finding based on the inconsistency regarding the purpose of Wang’s trip to

Indonesia, see Ren, 648 F.3d at 1086 (“to support an adverse credibility

determination, an inconsistency must not be trivial and must have some bearing on

the petitioner’s veracity”) (citation omitted).

      Thus, we grant the petition for review as to Wang’s asylum, withholding of

removal, and CAT claims, and we remand this case to the BIA, on an open record,


                                            2                                   13-70285
for further proceedings consistent with this disposition. See INS v. Ventura, 537

U.S. 12, 16-18 (2002) (per curiam); see also Soto-Olarte v. Holder, 555 F.3d 1089,

1095 (9th Cir. 2009).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                   13-70285